UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Focus Universal Inc. (Exact name of registrant as specified in its charter) Nevada 46-3355876 (State or other jurisdiction (IRS Employer of Incorporation) Identification Number) 8275 S. Eastern Ave, Ste.200-674 Las Vegas, Nevada 89123 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [ ] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ X ] Securities Act registration statement file number to which this form relates: 333-193087 Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 per share (Title of class) -1- INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrants Securities to be Registered A description of the Registrants Common Stock, par value $0.001, is set forth under the caption Description of Securities contained in the prospectus included in the Companys Registration Statement on Form S-1 (File No. 333-193087 ), as originally filed with the U. S. Securities and Exchange Commission on December 26, 2013, and amendments thereto (the Registration Statement), is hereby incorporated by reference in response to this item. Item 2. Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Incorporation Filed on December 26, 2013 as Exhibit 3.1 to the Registrant 's Registration Statement on Form S-1 (File No. 333-193087) and incorporated herein by reference. ByLaws Filed onDecember 26,2013 as Exhibit 3.2 to the Registrant 's Registration Statement on Form S-1 (File No. 333-193087) and incorporated herein by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Focus Universal Inc. By: /s/ Tatyana Popova Date: July 15, 2014 Tatyana Popova President, Chief Executive Officer -2-
